230 S.W.3d 383 (2007)
Gay C. NAU, Respondent,
v.
Lester V. NAU, Appellant.
No. WD 67483.
Missouri Court of Appeals, Western District.
August 21, 2007.
Georgia A. Mathers, Jefferson City, MO, for appellant.
Mary K. Sommer Lutz, California, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
Mr. Lester V. Nau appeals a judgment denying a request to modify spousal maintenance.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).